106 F.3d 407
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Linda K. HALF-DAY, Plaintiff-Appellant,v.H. Ross PEROT, Sr., Defendant-Appellee.
No. 95-16395.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 23, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Linda K. Half-Day appeals pro se the district court's orders denying her Fed.R.Civ.P. 56(d) motion and her motion for reconsideration of that order.  Half-Day contends that all the claims raised in her original complaint were not resolved by this court's September 12, 1994 order affirming the district court's summary judgment for the defendants.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm for the reasons set forth in the district court's order filed July 10, 1995.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Therefore, to the extend that appellant requests oral argument, her request is denied.  In addition, Half-Day's motion to the correct the record pursuant to Fed.R.App.P. 10(c) is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3